McMurray, Presiding Judge.
Richard Bradford, a pro se inmate, commenced this civil action against Steven Jones and Kimberly Jones, alleging malicious prosecution. The trial court granted summary judgment for the Joneses and denied Bradford’s subsequent motion to set aside that summary judgment. Bradford then filed this direct appeal. Held:
Under OCGA § 42-12-8, the discretionary appeal procedures as set forth in OCGA § 5-6-35 are now required in all civil actions filed by prisoners. Jones v. Townsend, 267 Ga. 489 (480 SE2d 24) (1997). Bradford’s failure to comply with those requisite discretionary procedures deprives this Court of the jurisdiction to consider this case, and the appeal must be dismissed.

Appeal dismissed.


Beasley and Smith, JJ., concur.

Biederman, Hunter & Morrison, Charles J. Biederman, for appellees.